Citation Nr: 0820298	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected major depressive disorder, claimed as 
anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from January 1985 to September 
2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection for 
major depressive disorder and assigned an initial evaluation 
of 10 percent.


FINDING OF FACT

The veteran's psychiatric condition is not manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of October 1, 2005, the day following the date 
of his discharge from service and the earliest date allowed 
by law, and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Major Depressive Disorder

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's major depressive disorder is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9434. Under DC 9434, a 
10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9434.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9434 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.  

The veteran underwent a VA psychiatric evaluation in July 
2005.  He reported that his symptoms had begun in 2004 when 
he was working in a stressful military occupation and began 
to experience sleep problems.  He stated that he had been 
anxious and worried, his mood was down, and he had difficulty 
focusing.  He also reported daytime fatigue, insomnia, 
irritability, and appetite fluctuation, and he noted that his 
symptoms were constant.  The veteran told the examiner that 
he had had low energy and low motivation, was isolative, and 
less likely to socialize with family and friends.

The examiner noted that, at the time of the examination, the 
veteran was taking an antidepressant and getting a good 
response with no side effects.  He stated that the veteran 
appeared to be in remission, although he might continue to 
require medication management in the future should his 
symptoms recur.  He noted that the veteran was currently 
working and had no history of substance abuse.  Upon 
examination, he found the veteran to be oriented with 
appropriate behavior, appearance and hygiene.  His affect and 
mood were normal, and well as his communication and speech.  
The examiner reported that there were no panic attacks, 
delusions, hallucinations, or obsessional rituals.  The 
veteran's thought processes and memory were normal, and his 
judgment was intact.  He had no suicidal or homicidal 
ideation.  The examiner diagnosed major depressive disorder, 
single episode, severe, currently in remission, and assessed 
the veteran's GAF at 90.  He stated that the veteran did not 
meet the criteria for freestanding anxiety disorder because 
he denied symptoms of panic or generalized anxiety.  

In May 2006, the RO received additional service medical 
records dated between January and August 2005.  These records 
included a depression screening questionnaire in which the 
veteran reported that he had not experienced any symptoms 
such as depression, loss of appetite, or trouble 
concentrating in the recent past. 

In his June 2006 substantive appeal, the veteran contended 
that his symptoms were worse than they appeared during his 
evaluation.  He stated that he suffers from anxiety, 
occasional panic attacks, and minor memory loss which were 
not present during his earlier exam because he had left the 
stressful situation, i.e., his job, which brought them on.  
When he later started a new job, he reported, his symptoms 
returned.  

The veteran underwent a second VA evaluation in August 2006.  
The examiner reviewed the claims file and summarized the 
history of the veteran's depressive disorder, stating that it 
had begun in response a very stressful situation at work.  
During that time, the veteran began feeling anxious and 
tense, gained 15 pounds, and lost interest in hobbies.  The 
examiner noted that all the veteran's symptoms improved with 
treatment and medication, and his interest in activities 
returned.  He stated that the veteran had transitioned into a 
new job that causes anxiety at times, but it was mild and 
completely dissipated when he went home.  The veteran was 
sleeping well and enjoying recreation and family life.  He 
reported that his job was going well, his marriage was 
stable, and he enjoyed socializing, riding motorcycles with 
friends, and going to the movies. 

The examiner found the veteran to be oriented and have 
appropriate hygiene and dress.  His speech was normal, his 
mood euthymic, and his affect was full range.  His short-term 
and long-term memory were intact.  His thought content was 
unremarkable, and he had no suicidal or homicidal ideation.  
The examiner diagnosed major depressive disorder, single 
episode in full remission, and assessed the veteran's GAF as 
78.  The examiner concluded that, while the veteran continued 
to take medication, he was doing well socially and 
occupationally and "is very solid in all respects."  

After carefully weighing the evidence, it is the Board's 
opinion that the veteran's symptoms do not warrant a rating 
greater than 10 percent.  He does not have any occupational 
impairment, decrease in work efficiency, or intermittent 
periods of inability to perform occupational tasks.  He does 
not exhibit depressed mood, anxiety, suspiciousness, panic 
attacks, sleep impairment, or memory loss.  He also does not 
appear to have any social impairment, as he reports having a 
stable marriage and active social life.  His symptoms are 
mild and transient and are currently controlled with 
medication, which is consistent with a disability evaluation 
of 10 percent.  

In summary, the Board finds that the weight of the evidence 
is against an increased rating as the veteran's symptoms more 
closely approximate a disability rating of 10 percent.  The 
benefit sought on appeal is denied.



ORDER

An initial disability evaluation in excess of 10 percent for 
major depressive disorder, also claimed as depression and 
anxiety, is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


